On Motion for Rehearing.
In the motion for rehearing our attention has been called to the fact that this case was tried before the act of 1913 referred to in the original opinion was passed. It follows that the failure to comply with the provisions of that act furnishes no reason for refusing to consider the assignments. It is but just to counsel for plaintiff in error that this correction be made. However, most of these assignments are briefed and presented in a manner which fully warrants a refusal to consider them upon other grounds. The fifth and sixth are as follows:
"(5) The court erred in its charge to the jury, and particularly in advising the jury `that it was the duty of the defendant to exercise ordinary care to furnish a reasonably suitable car for the shipment of plaintiff's horse,' because no issue as to suitability of the car furnished was made by the evidence; all the credible evidence showing that a proper and suitable stock car was in fact furnished. This error was called to the attention of the trial court in defendant's motion for a new trial." (Tr. p. 20.)
"(6) The court erred in its charge to the jury, and particularly in charging the jury on the alleged duty of defendant to furnish a reasonably suitable car for the transportation of the horse involved herein, because the overwhelming weight of the evidence showed that a proper and suitable car — that is to say, a stock car — was in fact furnished. This error was called to the attention of the trial *Page 42 
court in defendant's motion for a new trial." (Tr. p. 20.)
The statement which follows these assignments consists mainly of excerpts from the testimony. Nowhere is there any effort to point out more particularly the portions of the charge objected to.
Next in the order of arrangement in the brief are assignments numbered 10, 11, and 12, which are equally as vague and indefinite. The thirteenth assignment is a little more specific, but is without merit. The fourteenth assignment contains an extract from the court's main charge, but presents no reversible error. The questions involved in these assignments are not new, and there is no occasion to discuss them in detail.
The motion for a rehearing is overruled.
WILLSON, C.J., not sitting in this case.